DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 02/22/2022, in which claims 17, 25, and 29 were amended and claims 19 and 32 canceled. No other claims were added, therefore claims 17-18 and 20-31 are pending for examination below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenck [US 5,675,232] in view of Roeder et al. [US 2016/0332530].
With respect to claim 29, Koenck discloses an energy storage system [10], comprising: an energy store in including at least one storage cell [18]; and a storage cell management system which includes a charge distribution circuit configured to monitor charging and discharging of the storage cell [electronic control circuit 23], the energy store being shiftable by the storage cell management system into an active state and into a passive state [via control circuit 23 and switch 25], wherein the storage cell management system includes a logic circuit [i.e. converter circuit] including a switch for switching the energy store between the passive state and the active state, the switch configured to be switched by inserting the energy store into a guide [via switch 101 and part 102, col. 9 lines 40-60] and the guide [not depicted but equated to the device to which the battery is attached to]. Koenck fails to disclose wherein the guide includes a holder for a two-wheeler.
 However, battery packs are routinely located in virtually every aspect of the environment including houses, cars, and bicycles. For example, at least Roeder teaches a battery pack being on a handlebar of a bike (two-wheeler) [par. 0032] for the purpose of providing power to the bike (i.e. for a display).
Therefore, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant invention to use Koenck’s battery pack as a power source on a bike with a display as taught by Roeder for the benefit of using the disclosed energy safety method and switch on a bicycle that is by nature routinely away from power sources (i.e. mobile) and therefore the mobile system can utilize conservation of power as needed. 

With respect to claim 30, Koenck further discloses wherein the switch of the energy store is compressed when the energy stores in a position inserted in the guide [illustrated in fig. 1].


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenck [US 5,675,232] and Roeder et al. [US 2016/0332530] as applied above, and further in view of Schennum et al. [US 2017/0222468].
With respect to claim 31, Koenck fails to explicitly disclose the switch is spring loaded, however, Schennum teaches an activation method that utilizes a switch, wherein the switch is spring-loaded [par. 0035, see also figure 4] in order to bias the switch outward.
Therefore it would have been obvious to a person with ordinary skill in the art before the filing date of the instant invention to modify Koenck such that the switch 101/102 included a spring-loaded switch that biased outward for the benefit of further enhancing the energy saving desire disclosed by Koenck, for example, by providing a spring-loaded switch the battery would again turn off if taken out of the device in between uses and therefore the storage of the battery would be prolonged thereby allowing for greater reusability of the battery pack. 

Allowable Subject Matter
Claims 17-18 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 17, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “the switch configured to be switched by inserting the energy store into a guide, wherein the logic circuit includes: a cylinder body having a first end and a second end, a contact part mounted via an opening of the first end in a spring-loaded manner, the contact part being conductively connected to the cylinder body, an electro-conductive spring connected to the contact part and to the cylinder body, an insulating part, a seating pin connected to the cylinder body in a non-conductive manner via the insulating part, a contact spring situated on the seating pin, and a contact surface situated on a side of the contact spring opposite the seating pin, a first switch contact being disposed on an outer side of the seating pin, and a second switch contact being disposed on an outer side of the cylinder body.”
Claims 18 and 20-28 depend from claim 17 and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on 02/22/2022 with respect to claim 29 have been fully considered but they are not persuasive.
Applicant argues on page 6 that the 103 rejection in view of Roeder uses hindsight logic.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Koenck sets forth a disclosure of a removable battery pack (therefore at least some guide is need to secure the pack since it is removable) with a power conservative advantage and Roeder sets forth that removable battery packs are used in a two-wheeler. Therefore, a person with ordinary skill would easily surmise using Koenck battery pack with improved power conservation technique in a two-wheeler without any improper hindsight. 
Furthermore, the claim limitation that is argued is worded in a manner in which the claimed apparatus is intended to be used and therefore does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (i.e. a guide). 
Therefore, the rejection is proper, and thus maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859